Defendants have appealed from an order of the Columbia Special Term of the Supreme Court granting plaintiff’s motion for summary judgment. The action is brought to recover the sum of $2,500 alleged to be due because of the failure of the defendants to pay that amount pursuant to the terms of a contract between the parties. The answer alleges certain defenses which disclose that questions of fact are involved which should be tried. Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion for summary judgment denied, with ten dollars costs. Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ., concur.